Title: To James Madison from Louis-André Pichon, 27 October 1802
From: Pichon, Louis-André
To: Madison, James


Georgetown Colombia le 5. Brumaire an 11. (27. 8bre. 1802.)
Le Soussigné chargé d’affaires de la République française a l’honneur de transmettre ci Jointes à Monsieur Le Sécrétaire d’Etat des Etats Unis deux dépêches qu’il a reçues d’ordre du Premier Consul de la République Sous la Signature du Ministre des Relations Extérieures. L’une, Sous la date du 15. Thermidor an 10 (3. août 1802.) est relative à l’évacuation par les troupes de la République du territoire Helvetique et de la partie de l’Italie Jusques là occupée par elles.
La Seconde en date du 18. Thermidor (6. août) donne au Soussigné communication des deux Senatus Consultes des 16 et 17. du même mois: (4 et 5 août) le premier proclamant la nomination à vie du premier Consul par le vote de trois millions cinq cent Soixante dix huit mille cent quarante cinq citoyens; le Second étant un Sénatus Consulte organique de la constitution.
Le Soussigné ayant l’ordre de Son Gouvernement de porter à la connaissance de celui des Etats Unis les mesures et les transactions importantes dont il Sagit dans ces dépêches, ne croit pas pouvoir plus éffécacement donner course aux Sentimens qui y Sont exprimés, ni intéresser plus vivement le Gouvernement Américain à des événemens qui, d’un coté, marquent d’un maniere Si éclatante les dispositions moderées et pacifiques du Premier consul et qui, de l’autre, ont une influence aussi décisive Sur les destinées interieure et les rapports extérieure de la France, qu’en communiquant à Mr. Le Sécrétaire d’Etat le texte même et le langage de ces dépêches. Le Soussigné prie Mr. Madison de vouloir bien le mettre Sous les yeux de Mr. Le Président des Etats Unis et d’agréer l’assurance de Son respect et de Sa haute consideration.
L. A. Pichon
 
Condensed Translation
Pichon encloses two dispatches he received from the minister of foreign relations. The first, dated 3 Aug. 1802, relates to the evacuation of French troops from Swiss territory and from the part of Italy hitherto occupied by them. The second, dated 6 Aug., contains two Senate decrees of 4 and 5 Aug. The first decree proclaims the election for life of the First Consul by a vote of 3,578,145 citizens. The second decree from the Senate relates to the constitution. Having been ordered by his government to bring these important measures and transactions—demonstrating the moderate and pacific disposition of the First Consul and influencing the domestic destiny and foreign relations of France—to the knowledge of the U.S. government, Pichon communicates the text of the dispatches to JM and requests that JM place it before the president.
  

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC docketed by Wagner. For enclosures, see nn.



   
   The enclosed copy of Talleyrand to Pichon, 15 Thermidor an X (3 Aug. 1802) (3 pp.; in French), announced the evacuation of French troops from Switzerland, adding that the French troops that had occupied Otranto and Bari under the Treaty of Florence would also be withdrawn. Pichon was instructed to make the U.S. aware of the moderation of the French government, despite certain writers who calumniated the intentions and the system of that government.



   
   Pichon enclosed a copy of Talleyrand to Pichon, 18 Thermidor an X (6 Aug. 1802) (2 pp.; in French), which enclosed two Senate decrees printed in the Paris Moniteur universel on 16 and 17 Thermidor. Talleyrand commented that the relationship between universal harmony and the prosperity and internal security of France left no European government indifferent to the two measures. He noted that the spirit of patriotism evident in the speeches of the president of the Senate and of the First Consul would persuade foreigners that France had no other goal in war or peace than to gain an independence established on the principles of justice and public order.


